 1
 2
 3
 4
 5
 6
 7
 8
 9
10                       UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12
     RUSSELL ASHBY, an individual;      ) CASE NO: 2:18-cv-07883-PSG-(JCx)
13                                      )
                                        )
14                PLAINTIFF,            )
                                        ) ORDER ON ENTRY OF
15          v.                          ) STIPULATED PROTECTIVE
                                        ) ORDER
16   JEB PROPERTIES, INC., a            )
     California Corporation, and others )
17   to be joined under Rule 19 of      )
     Federal Rules of Civil Procedures  )
18                                      )
                  DEFENDANTS.           )
19   ______________________________ )
20        The Court having reviewed the [proposed] Amended Stipulated Protective
21   Order between Plaintiff RUSSELL ASHBY and Defendants JEB PROPERTIES,
22   INC., et al., and FOR GOOD CAUSE SHOWN, HEREBY ORDERS that the
23   parties’ Amended Stipulated Protective Order is APPROVED as requested.
24        IT IS SO ORDERED.
25   DATED: June 5, 2019
26                                ________________/s/___________________
27                                Honorable Jacqueline Chooljian
                                  UNITED STATES MAGISTRATE JUDGE
28
